Citation Nr: 1551013	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  08-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder (GI), to include hiatal hernia and peptic ulcer disease. 

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected pes planus.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for a left leg disability.  

5.  Entitlement to service connection for a right leg disability. 

6.  Whether new and material has been received sufficient to reopen a previously denied claim for service connection for a bilateral feet disability, claimed as a cold injury, and if so, whether service connection is warranted.  

7.  Whether new and material has been received sufficient to reopen a previously denied claim for service connection for a bilateral hand disability, claimed as a cold injury, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953.

These matters come before the Board of Veterans' Appeals (Board) from July 2007, March and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Roanoke, Virginia.

In February 2014, the Veteran testified at a Central Office Board hearing before the undersigned Veterans Law Judge regarding the issues of service connection for a GI disorder, low back disorder, arthritis, and a left and right leg disability.  A copy of the transcript has been associated with the Veteran's virtual claims file.  In regard to the Veteran's new and material claims, although he initially requested a hearing on his October 2014 VA Form 9, in September 2015, the Veteran withdrew his hearing request.  Therefore, there is no hearing request pending.  

In a May 2014 Board decision, the Board remanded the matters of service connection for a GI disorder, arthritis, a left leg disability, and a right leg disability for additional development, which included a VA examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The issue of service connection for skin cancer has been raised by the record in a November 2014 VA Form 9 (the Veteran submitted 2 VA Form 9s), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In February 2014, the Veteran also submitted a cold injury protocol document where he wrote that he was treated at Duke for radiation.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A GI disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include cold exposure.

2.  Arthritis is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include cold exposure.

3.  A left leg disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include cold exposure.

4.  A right leg disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include cold exposure.

5.  In a December 2010 rating decision, the RO denied the claims for entitlement to service connection for cold injury of bilateral foot (claimed as trench foot) and service connection for a bilateral hand condition.

6.  The evidence received since the prior denial is cumulative or redundant of evidence previously of record, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a cold injury of the bilateral feet.

7.  The evidence received since the December 2010 denial was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a cold injury of the bilateral hands.  

8.  There is no current diagnosis of a cold injury of the bilateral hands.  


CONCLUSIONS OF LAW

1.  A GI disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Arthritis was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A left leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  A right leg disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The December 2010 rating decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a cold injury of the bilateral feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The evidence received since the December 2010 rating decision is new and material and the claim for service connection for cold injury of bilateral hands is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  A cold injury of the bilateral hands was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the claim to reopen the claim for entitlement to service connection for a bilateral hand disability, the Board finds that new and material evidence has been received.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

In regard to the claim to reopen the claim for entitlement to service connection for a cold injury of the bilateral feet, the VA must provide notice of the evidence and information that is necessary to establish entitlement to service connection.  See VAOPGCPREC 06-14.

An August 2013 letter informed the Veteran of how to substantiate the underlying claim for service connection, the allocation of responsibilities between himself and VA and of how disability ratings and effective dates are assigned. 

Moreover, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  The Board notes the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), wherein the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination, and that the examination in question was inadequate.  In that decision, the Court held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Furthermore, in Woehlaert, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  

Here, the Veteran was not afforded a VA examination in connection with his cold injury of the bilateral feet claim to reopen and the Board finds that he is not entitled to one.  As discussed below, the Board has determined that the Veteran has not submitted new and material evidence to reopen his claim.  Accordingly, there is no duty to afford an examination in this case and VA has satisfied its duty to assist the Veteran in this regard.  See 38 C.F.R. §§ 3.159(c)(4), 3.326 (2015).

The Veteran was not afforded a VA examination in regard to his claim for entitlement to service connection for cold injuries of the bilateral hands.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

However, a medical examination addressing the Veteran's claim is unnecessary in this case because as will be discussed below, even though there is current disability, gout of the hands, there is no credible evidence of a cold injury of the bilateral hands [McLendon element (1)] and no credible "in-service event, injury or disease," or a disease, which would support incurrence or aggravation [McLendon element (2)].  Furthermore, there is no indication that the current disability may be related to an in-service event [McLendon element (3)].

In regards to the remaining claims, under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, letters were sent to the Veteran in August 2006, March 2007 and August 2011 detailing the claims process and advising the Veteran of the evidence and information needed to substantiate his claims.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, the Veteran was afforded VA examinations in October 2011 and November 2014 in regard to his GI disability, arthritis, left and right leg disabilities.  The examiners reviewed the electronic case file, examined the Veteran and considered his statements prior to rendering their opinions.  The examiners provided a rationale for the opinions offered.  Therefore, the Board finds that the VA examiners provided sufficient information for the Board to render an informed determination.  Further, the Veteran's service treatment records, VA treatment and private treatment records have been obtained and considered.  

The Board notes that the Veteran has claimed that he was treated for stomach problems at a VA facility in Newark, New Jersey shortly after his discharge.  VA was unable to obtain the Veteran's records at Newark Outpatient and in these cases VA has a heightened duty.  See O'Hare v. Derwinski, 1 Vet, App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts were made to obtain the Veteran's records.  The RO made a formal finding in December 2010 that the treatment records could not be obtained and outlined the efforts that had been made to attempt to obtain them.  The Veteran was notified that his treatment records were unable to be obtained, and his right to submit any documents in his possession.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

At the Veteran's February 2014 hearing, the undersigned discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor have they identified any prejudice in the conducting of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  New and Material Evidence 

In a December 2010 rating decision, the RO denied entitlement to service connection for a cold injury of bilateral feet (also claimed as trench foot) and service connection for a bilateral hand condition.  In regard to the foot disability, the RO found that there were no complaints, treatment or diagnosis of a cold injury of the feet, in service, to include trench foot; there was no evidence of a current diagnosis of a cold injury or a link to service.  In regard to the hand disability, the RO found that there were no complaints, treatment or a diagnosis of a bilateral hand condition in service; there was no evidence of a current diagnosis of a bilateral hand condition and no link to service.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the December 2010 rating decision is final.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the previous denial, an October 2011 VA examination report indicates that the Veteran suffers from gout of the feet and hands.  In August 2013, the Veteran submitted a claim to reopen where he stated that his "hand and feet were just the beginning of cold weather injury."  He stated that during the winter of 1951 to 1952, he slept on the ground or on steel half trucks, with no protection from the cold.  On a July 2013 VA Form 9 for an unrelated separate claim, the Veteran stated that his hands and feet swelled up during service and he thought he had gout.  In February 2014, he submitted a copy of the VA's cold injury protocol disability examination worksheet.  He highlighted the portion which stated that excess sweating was a symptom and also wrote "swelling of foot."

As the October 2011 VA examination report and the Veteran's July 2013 and February 2014 statements were not previously reviewed by agency decisionmakers, they must be considered new evidence.  In regard to the Veteran's cold injury of the bilateral feet, although the evidence is new, it is not material.  The fact that the Veteran claimed that his feet were swollen in-service and that he was diagnosed with gout is duplicative of evidence already of record.  In that regard, the Veteran was afforded a VA examination in September 2006 where the Veteran reported that he noticed pain on the bottom of his right foot while stationed in Korea.  He also reported that his left foot hurt on the bottom and outer side.  He stated that while working one day, his foot felt hot and when he removed his shoe, he noticed right foot swelling, which subsided the next day.  He reported that after he retired in 1980 he experienced the same symptoms and was ultimately diagnosed with gout.  

In sum, the evidence received since the December 2010 rating decision does not offer any new, probative information pertaining to the Veteran's bilateral feet claim, namely competent evidence showing an in-service complaint of a cold injury, a current cold injury disability or evidence linking his disability to service.  Accordingly, the Board concludes that new and material evidence has not been presented, and the defects that existed at the time of the December 2010 rating decision have not been cured.  Therefore, the claim may not be reopened.

In regard to the bilateral hand disability, the Board further finds that the evidence is not only new, but also material.  The October 2011 VA examination report indicates that the Veteran has a current disability - namely gout of the hands - the absence of which was the basis for the previous denial.  

Accordingly, the Veteran's claim for service connection for a cold injury of the bilateral feet is not reopen, but the claim for service connection for a cold injury of the bilateral hands is reopened.

III.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In the case of any veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent or more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  Arthritis is listed as a chronic disease.  38 U.S.C.A. § 1112(a)(1) (West 2014).

GI disorder

No stomach or GI problems were recorded on the Veteran's January 1951 enlistment examination.  An April 1951 service treatment record indicates that the Veteran was hit in the stomach with a blank cartridge and was treated and released.  The Veteran did not report any stomach or GI problems on his December 1953 separation examination. 

An April 1954 rating sheet indicates that the Veteran was denied service connection for outpatient purposes, for constipation.  It stated that the "evidence of record fails to disclose complaint of, treatment for or finding of the alleged condition during service."  

In April 1955, the Veteran filed a claim for constipation.  He was afforded a VA examination in July 1955 where he reported that he had trouble with his stomach and constipation during service.  The Veteran reported that in February 1954, he had a barium enema, GI series, and a gallbladder (GB) series at a VA facility.  (In a December 2010 memo, the RO found that the Veteran's VA treatment records from the Newark Outpatient Clinic from January 1954 to December 1954 were unavailable.)  During the neuropsychiatric portion of the examination, the examiner noted that the Veteran "has had a complete GI and GB check-up at this office (exam was conducted at the VA Regional Office in Newark, New Jersey).  Normal GI series and GB series found."  The Veteran was diagnosed with inadequate personality with neurotic reaction, manifested by psychophysiological gastro-intestinal reaction symptoms.  

In December 1978, the Veteran filed another claim for constipation and pains in his stomach.  At a January 1989 Decision Review Officer (DRO) hearing, the Veteran testified that after discharge, he felt nauseated and pain under his heart, which he attributed to gas.  He testified that he was given some pills to relieve the gas pains.  He stated that he had trouble with constipation over the years.  Ultimately, he stated he was diagnosed with a hiatus hernia and an ulcer.   

In January 1996, the Veteran underwent a right colectomy for lower GI bleeding, localized in the right colon.  The Veteran was found to have blood in the cecum, right colon, left colon and sigmoid.  

In March 1997, the Veteran underwent a colonoscopy for bleeding diverticulosis.  He was found to have diffuse diverticulosis of the left colon.  Sample tissue was tested and the Veteran was diagnosed with mild reparative mucosal changes of the ileum and superficial hyperplastic mucosal changes of the sigmoid colon.  

In a January 2003 pathology report, the Veteran was diagnosed with chronic inflammation with focal fibrosis and regenerative epithelial changes.  The special stain did not show intestinal metaplasia or fungal organisms.  The immunohistochemical stain was negative for helicobacter pylori.  The clinical data revealed gastrointestinal reflux disease (GERD).

In an August 2004 pathology report, the clinical data revealed GERD and dysphagia.  The Veteran was also found to have small fragments of papillary adenocarcinoma.  A follow up pathology report indicated that the Veteran had two biopsies and neither showed adenocarcinoma.   His post-operative diagnoses were gastroesophageal (GE) reflux, small hiatal hernia, and mild gastritis.

The Veteran was treated by Dr. G.B. for GERD and dysphagia from 1996 to 2006.

At the August 2008 DRO hearing and in a November 2008 correspondence, the Veteran stated that he had chest pains in service, which he believed were the beginnings of peptic ulcer disease.  

The Veteran was afforded a VA examination in October 2011 where the examiner noted the Veteran's 1989 diagnosis of a duodenal ulcer and 2003 diagnosis of GERD.  The Veteran reported that in the 1960s, he had a knot in his stomach and was determined to have an ulcer.  He reported that he takes Nexium to treat his symptoms.  The examiner opined that the Veteran's GI disorder is less likely than not incurred in or caused by service.  He reasoned that the only documented stomach related condition in service was when the Veteran was injured after being hit with a blank cartridge in the abdomen in April 1951.  The examiner noted that the injury healed completely and was not present on a subsequent examination in June 1951.  "There is no plausible mechanism to explain how this injury could result in peptic ulcer disease or any other stomach condition decades later."

At the February 2014 Central Office Board hearing, the Veteran testified that while in Korea, he had difficulty having bowel movements.  He stated that he ate C-rations most of the time. He also testified that he believed his GI disorder was related to his cold weather exposure while serving in Korea. 

The Veteran was afforded another VA examination in November 2014 where the examiner opined that the Veteran did not currently have nor had he ever been diagnosed with a cold injury.  The examiner further opined that it is less likely as not that the Veteran's GI disorder, to include hiatal hernia, is a residual of a cold injury in service.  "Peptic ulcer disease can be caused by infection by a bacteria called H. pylori, use of non-steroidal anti-inflammatory drugs, or excess acid production.  A hiatal hernia occurs when weakened muscle tissue allows the stomach to bulge up through the diaphragm.  Pressure on the stomach may also contribute to the formation of hiatal hernia.  There is no established causal relationship between a cold injury and the development of peptic ulcer disease or hiatal hernia."

Based on the foregoing, the Board finds that the Veteran's GI disorder was not incurred in service.  In that regard, the Board notes that the Veteran filed for service connection for constipation complaints within 1 year of his discharge.  However, the medical evidence of record does not indicate a diagnosis of duodenal ulcers or other GI disorders.  The Board credits the July 1955 VA examination report which indicates that the Veteran had a normal GI and GB series.  Although the Veteran's treatment records from the Newark Outpatient could not be found, the Board finds it probative that the July 1955 examiner referenced the Veteran's previous tests.  This provides the Board with the Veteran's stomach/ GI diagnosis at the time, despite the unavailability of the actual Newark Outpatient records.  Based on the July 1955 examiner's statement, the Veteran did not have a GI diagnosis, although he did have reported stomach pains.  

The Board acknowledges that the Veteran has consistently reported stomach problems since shortly after service.  He is competent to do so and the Board finds him also credible.  However, based on the medical evidence of record, the Veteran's current stomach disabilities are not related to service.  Although the Veteran is competent to report his symptoms, he is not competent to provide a diagnosis of his symptoms.  The medical professionals who are competent have opined against a nexus between the current disability and service.  They have considered the Veteran's statements and found that there is no connection between the Veteran's current stomach disabilities and service, including due to a cold injury. 

Arthritis

In September 1981, the Veteran filed a claim for degenerative arthritis, which he alleged began in 1977.  

VA treatment records indicate that the Veteran has been treated for osteoarthritis, particularly in his right shoulder and back.

At the February 2014 Board hearing, the Veteran testified that his arthritis was related to his cold exposure while in Korea.  In February 2014, the Veteran also submitted the VA's cold injury protocol examination worksheet in support of his claim. 

The November 2014 VA examiner opined that the Veteran's arthritis is less likely as not a residual of a cold injury in service.  "Degenerative arthritis of the hips, knees, feet and shoulder is the result of wear and tear of the hips, knees, feet and shoulder from physical activities and weight bearing as part of aging process.  There is no established causal relationship between cold injury and the development of degenerative arthritis of the hips, knees, feet and shoulder."

The Board finds the November 2014 examination report highly probative.  The examiner noted the Veteran's medical history and addressed the potential causes of degenerative arthritis and opined against any connection between a cold injury and arthritis.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no evidence of any injury in service that would account for the Veteran's current degenerative arthritis.  The November 2014 examiner rejected any connection to the Veteran's presumed cold exposure and his current arthritis.  The Board has considered the Veteran's statement regarding his condition, in particular the allegation of a nexus between a cold injury and arthritis.  However, the Board does not assign any probative value to such a statement.  Although the Veteran is competent to report aches and pains associated with arthritis, he is not competent to diagnosis arthritis (confirmed through x-ray results) or opine the etiology of such a disease.  The cold injury protocol worksheet he submitted merely directs that any Veteran who claims cold injuries be afforded a VA cold injury protocol examination.  The Veteran was afforded such an examination and the examiner opined against any cold injury.  

Finally, the Board observes that service connection may be awarded on presumptive basis for certain disabilities such as arthritis that become manifested within a proscribed period following active military service.  38 C.F.R. §§ 3.307, 3.309.  In this case, however, the Veteran's arthritis was not initially manifested within a year following service.  Rather, the first evidence of a diagnosis is around 1980, nearly 30 years after separation from service.

Left and Right Leg 

At a June 1978 neurological consultation, the Veteran reported pain in the right side of his back which radiated down his right leg.  The specialist noted that the Veteran reported frequent flare-ups.  The specialist diagnosed the Veteran with right lumbosacral radiculopathy, most likely secondary to a herniated disc.  

An October 1980 discharge summary from Mountainside Hospital indicates that the Veteran complained of radiating pain down both of his legs.  

In a July 1981 letter, Dr. W.V. noted that the Veteran reported having pain down his legs.  

A January 2009 VA neurological consultation indicates that the Veteran had a "long-standing history of [bilateral lower extremity] BLE numbness and polyneuropathy and dysesthesias."  He was assessed with stocking neuropathy.  The specialist noted that the EMG showed neuropathy, but mainly demyelinating.  The specialist opined that the neuropathy was most likely from diabetes mellitus and alcohol.  The specialist noted that the neuropathy was less likely due to demyelinating problem since the Veteran had not progressed rapidly, exhibited no significant weakness and did not have numbness which came and went.  

A March 2009 VA treatment note indicates that the Veteran's nerve conduction studies were reviewed and the Veteran did not meet the criteria for a demyelinating neuropathy.  It was noted to be more of an axonal process.  

The Veteran was afforded a VA examination in March 2009 for his foot disabilities where he reported that he believed his use of rubber boots, while in service, caused his feet conditions, and secondarily, his back and neuropathy problems.  

At the February 2014 Board hearing, the Veteran testified that his right and left leg disabilities were related to his cold exposure while in Korea.  Specifically, he stated that he had to sleep on the ground and was constantly exposed to extreme cold temperatures.

In February 2014, the Veteran submitted the VA's cold injury protocol examination worksheet in support of his claim.  

The Veteran was afforded a VA examination in November 2014 where the examiner opined that the Veteran did not currently have nor had he ever been diagnosed with a cold injury.  The Veteran reported that he was exposed to extremely cold weather while serving in Korea and about 20 years prior, he started having intermittent numbness and tingling in his legs and feet.  

On x-ray examination, there was evidence of osteoarthritis in the left and right feet.  There were no signs or symptoms present in the right or left hand.  There was numbness and locally impaired sensation in the right and left foot; numbness in the right and left legs (below the knee) and a decreased sensation to light touch and vibration in his right and left legs (below the knee) and foot.  

In regard to the Veteran's left and right leg conditions, the examiner opined that it is less likely than not the Veteran's peripheral neuropathy of the left and right leg are a residual of a cold injury.  The examiner noted VA treatment records from October 2008, when the Veteran had an EMG to evaluate his bilateral foot numbness.  The EMG revealed peripheral neuropathy of the lower extremities.  The examiner also noted that a January 2009 treatment note indicated that the Veteran's peripheral neuropathy was most likely from his alcohol abuse.  The examiner opined, "Therefore, the numbness and decreased sensation to light touch and vibration in [the Veteran's] legs and feet (as noted in this examination) are not the residuals of cold injury.  They are the result of alcohol use as noted by the neurologist on 1/28/09."

The Board finds the November 2014 examination report probative.  The examiner physically examined the Veteran and reviewed his medical history and statements before rendering an opinion.  Although the examiner acknowledged that the Veteran suffered from neuropathy, he attributed it to other causes not related to service.  The examiner rejected any cold injury injures.  The Board does not assign any probative value to the Veteran's statements regarding a nexus to service, include cold exposure.  Although the Veteran is competent to say he was exposed to severe cold temperatures, he is not competent to say that such exposures caused his current disabilities.  The cold injury protocol worksheet he submitted merely directs that any Veteran who claims cold injuries be afforded a VA cold injury protocol examination.  The Veteran was afforded such an examination and the examiner opined against and cold injury.  

Bilateral Hands

Although the Board has reopened the Veteran's claim for entitlement to service connection for a bilateral hand disability, the Board finds that entitlement to service connection is not warranted.  

The Veteran's service and personnel records indicate that he served in Korea, with over 18 months of foreign service.  Based on these records and the Veteran's statement regarding service in Korea during the winter months, the Board concedes that there is sufficient evidence to indicate that the Veteran was exposed to cold weather in Korea.  However, as will be discussed below, the Board finds that there is insufficient evidence to support a grant of service connection for a bilateral hand disability.  

At the Veteran's November 2014 cold injury VA examination for his GI, arthritis and leg disability claims, the examiner noted that the Veteran did not currently have nor has he ever been diagnosed with a cold injury.  At the time of the examination, the Veteran did not have any signs or symptoms in his hands.

Here, the competent and probative evidence of record does not reflect a diagnosis of cold injury of the bilateral hands. Proof a current disability is a threshold to establishing service-connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be a present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998).

Here, the only evidence of a hand disability during the period on appeal is evidence of treatment of gout for the feet and hands.  The Board has considered the Veteran's assertions that he has a cold injury of the hands due to exposure to the cold in Korea.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as experiencing cold weather conditions and his assertions in that regard are entitled to some probative weight.  The Board further notes that not all medical conditions require medical expertise to diagnose or otherwise relate to a particular incident.  However, in this case, he is not competent to diagnosis a cold injury.  No doctors have diagnosed him with any such injury and he is currently being treated for several disabilities.  The only competent evidence of record is the November 2014 examiner's opinion which stated that the Veteran does not suffer from a cold injury of any kind.  The Board finds the November 2014 examiner's opinion to be probative in nature.  The examiner addressed the Veteran's medical history and statements and found against any finding of a cold injury.  In fact, at the time of the examination, the Veteran did not even exhibit any symptoms of any type of hand disability.  

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claims for entitlement to service connection for a GI disorder, arthritis, a left leg disability and a right leg disability and a bilateral hand disability must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a GI disorder, to include hiatal hernia and peptic ulcer disease, is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a left leg disability is denied.  

Entitlement to service connection for a right leg disability is denied. 

As no new and material evidence has been submitted to reopen the claim for service connection for a cold injury of the bilateral feet, the claim to reopen is denied.

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for a bilateral hand condition, having been received, the claim to reopen is granted.  

Entitlement to service connection for a bilateral hand condition, now claimed as cold injury, is denied.  


REMAND

At an August 2008 DRO Hearing, the Veteran testified that his back disability was related to his service-connected pes planus.  Specifically, the Veteran testified that he had problems walking due to his pes planus, which he contends affected his back.  The Veteran was afforded a VA examination in October 2011 where the examiner noted the Veteran's 1974 diagnosis of degenerative disc disease (DDD) of the lumbar spine.  The Veteran reported that in 1978, his back pains began after he sneezed.  He stated that he was treated and underwent an EMG and given a muscle relaxer and back brace.  He denied any history of surgical intervention.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by service.  He reasoned that the Veteran's service treatment records do not indicate complaint of back pain or diagnosis of back disorder.  He further opined that the Veteran's back disability was not proximately due to or a result of the Veteran's service-connected pes planus.  The examiner reasoned that there is no plausible mechanism to explain pes planus resulting in the Veteran's DDD of the lumbar spine.  

The Board finds that the October 2011 VA examination is inadequate for adjudication purposes.  In that regard, the examiner opined that the Veteran's back disability was not "proximately due to or a result of the Veteran's service-connected pes planus."  However, the examiner does not address whether the Veteran's pes planus aggravates his back disability.  Service connection is available where a Veteran's non-service connected disability is aggravated by a service connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  This can occur if the non-service connected disability is aggravated by the service-connected disability post-service.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which properly addresses secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the October 2011 VA examiner (or an appropriate medical professional).  The electronic claims folder, including a copy of this remand, must be available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file (and not such a review) and offer an opinion as to the following questions: 
(a)  Whether it is at least as likely as not that the Veteran's back disability was caused by his service-connected pes planus.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not that the Veteran's back disability is aggravated (i.e., worsened) beyond the natural progress by his service-connected pes planus.  Please provide a complete explanation for the opinion. 

The examiner's attention is directed to the August 2008 DRO Hearing where the Veteran testified that his back disability is related to his pes planus.  See DRO Hearing Transcript, pp.6-8.

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's back disability found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected pes planus.

The October 2011 examination report was inadequate because the examiner did not address the issue of aggravation.  Service connection is available where a service connected disability worsens a non-service-connected disability.  

2.  Ensure the development outlined above has been accomplished, and then arrange for any additional appropriate development.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


